Citation Nr: 0409752	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  02-17 704A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an increased rating for degenerative disc 
disease and joint disease of the lumbar spine with fibrosis at L5-
S1, currently rated 40 percent disabling.

2.  Entitlement to an increased rating for left leg sciatic 
neuropathy, currently rated 20 percent disabling

3.  Entitlement to an increased rating for right thigh sciatic 
neuropathy, currently rated 10 percent

4.  Entitlement to an increased rating for cardiac arrhythmia/AV 
block, mitral valve prolapse, and status post pacemaker implant, 
rated 60 percent disabling.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The veteran served on active service from April 1985 to January 
1987, from February 1, 1991 to March 26, 1991, and from August 
1996 to February 1999.  She also served in the Air Force Reserve

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

In an April 2001 rating decision the RO confirmed a 60 percent 
rating which had been in effect for degenerative disc disease and 
joint disease of the lumbar spine with fibrosis at L5-S.  In a 
November 2002 rating decision, the RO recharacterized the lumbar 
spine disability as degenerative disc disease and joint disease of 
the lumbar spine with fibrosis at L5-S1, rated 40 percent 
disabling; left leg sciatic neuropathy, rated 20 percent 
disabling; and right thigh sciatic neuropathy, rated 10 percent.  
This did not result in an overall increased schedular rating for 
the low back disorder 

In a November 2002 rating decision, the RO denied compensation 
under the provisions of 38 U.S.C.A. § 1151.  In a February 2003 VA 
Form 646, Statement of Accredited Representation in Appealed Case, 
the veteran's representative noted that the veteran "takes issue 
with the reported facts surrounding her 1151 claim."  This matter 
is referred to the RO for appropriate action to include 
clarification as to whether the veteran has intended to submit a 
notice of disagreement regarding the November 2002 denial. 

The veteran appears to be raising the issue of entitlement to 
service connection for Raynaud's disease and urinary incontinence 
on a secondary basis.  These issues are referred to the RO for 
appropriate action

The veteran testified before the undersigned Veterans Law Judge 
sitting at the RO in September 2003.

The current issues are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify the 
veteran when further action is required on her part.


REMAND

The RO has rated the veteran's service-connected back disability 
under Diagnostic Code 5293.  The rating criteria for 
intervertebral disc syndrome under Diagnostic Code 5293 were 
changed effective September 23, 2002.  See 67 Fed. Reg. 54345-
54349 (August 22, 2002).  The RO considered this revised rating 
criteria in the November 2002 rating action.  However, since that 
time, the rating criteria for the spine have again been amended, 
effective September 26, 2003.  See Fed. Reg. 51454-51458 (August 
27, 2003) (to be codified as amended at 38 C.F.R. § 4.71a, Codes 
5235 to 5243).  The veteran has not been informed of the new 
rating criteria nor has the RO had the opportunity to review the 
veteran's claim in conjunction with the revised criteria.  

The veteran's heart disorder is evaluated under the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7015 (2003), for 
atrioventricular block.  Under Diagnostic Code 7015, a 100 percent 
evaluation is warranted for chronic congestive heart failure, or; 
workload of 3 METs or less that results in dyspnea, fatigue, 
angina, dizziness, or syncope, or; left ventricular dysfunction 
with an ejection fraction of less than 30 percent.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7015 (2002).  The recent VA examination 
did not include a determination regarding the presence or absence 
of left ventricular dysfunction with an ejection fraction of less 
than 30 percent as required by Diagnostic Code 7015.  

Subsequent to the most recent March 2002 VA compensation 
examination, the veteran was evaluated at a VA outpatient clinic 
in September 2002 at which time lumbar radiculopathy was 
diagnosed.  During her September 2003 hearing she described the 
severity of the symptoms associated with the radiculopathy.  

In view of these facts, the Board finds that contemporaneous 
examinations for compensation purposes by a neurologist and a 
cardiovascular specialist would be of assistance in adjudicating 
these claims.

Accordingly, the case is REMANDED for the following

1.  The RO should review the claims file, and ensure that all VCAA 
obligations have been satisfied in accordance with 38 U.S.C.A. §§ 
5102, 5103, and 5103A, (West 2002), and any other applicable legal 
precedent.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

2.  The RO should request any additional medical records from the 
VA facility in St. Louis covering the period from September 19, 
2002 to the present.

3.  Thereafter, the RO is requested schedule the veteran for a VA 
examination by neurologist to determine the severity of her 
service connected degenerative disc disease and joint disease of 
the lumbar spine with fibrosis at L5-S1 and sciatic neuropathy 
involving both lower extremities.   The claims folder should be 
made available to the examiner for review prior to the 
examination.  In addition to nerve conduction studies and an EMG 
any other tests and studies deemed necessary should be 
accomplished.  

The examination should include range of motion studies of the 
lumbosacral spine and what is considered to be the normal ranges 
of motion.  The examiner should indicate whether the veteran has 
ankylosis of the spine.  The examiner is requested to provide a 
detailed description of the surgical scar.  To the extent possible 
the functional impairment due to incoordination, weakened movement 
and excess fatigability on use should be assessed.  The examiner 
should also express an opinion concerning whether there would be 
additional limits on functional ability on repeated use or during 
flare-ups.

If neurological involvement is identified, the examiner is 
requested to identify the nerve(s) involved and indicate whether 
the degree of paralysis is complete or incomplete.  If incomplete 
whether the degree is mild, moderate, moderately severe, or 
severe.  

4.  A VA examination by a cardiovascular specialist should be 
conducted to determine the severity of the veteran's 
cardiovascular disease.  All tests deemed necessary should be 
completed.  A determination of METs by exercise testing should be 
performed.  If a laboratory determination of METs by exercise 
testing cannot be done for medical reasons, an estimation by a 
medical examiner of the level of activity (expressed in METs and 
supported by specific examples, such as slow stair climbing or 
shoveling snow) should be made.  The presence or absence of 
dyspnea, fatigue, angina, dizziness, or syncope and left 
ventricular dysfunction with an ejection fraction of less than 30 
percent must be noted.

5.  The RO should then re-adjudicate the issues in appellate 
status, with consideration of the revised rating criteria of the 
spine which became effective on September 26, 2003.  If the claims 
are denied, the veteran and his representative should be issued a 
supplemental statement of the case, which includes the revised 
criteria for rating the spine, and given an opportunity to 
respond.

Thereafter, the case should be returned to the Board for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	ROBERT P. REGAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).



